Case 19-11035 Doc13 Filed 02/11/19 Page 1 of 5

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF MARYLAND
BALTIMORE DIVISION
IN RE: BCN#: 19-11035
RONALD L SMITH AND ELEANOR D
SMITH Chapter: 7
Debtors
NATIONSTAR MORTGAGE LLC D/B/A MR.
COOPER
and its assignees and/or MOTION FOR ORDER GRANTING RELIEF
successors in interest, FROM AUTOMATIC STAY
Movant/Secured Creditor,
Vv.
RONALD L SMITH
AND
ELEANOR D SMITH
Debtors
and
GEORGE W. LIEBMANN
Trustee
Respondents

COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
successors in interest, (Movant herein), by Counsel, alleges as follows:

1. This Court has Jurisdiction over this proceeding pursuant to 28 U.S.C.
Sections 157 and 1334 and 11 U.S.C. 362; Federal Rule of Bankruptcy Procedure
9014: and Local Bankruptcy Rule 4001-1(a), and that this matter is a core proceeding.

2. The above named Debtor(s) filed a Chapter 7 Petition in Bankruptcy with
this Court on January 25, 2019.

3. The Movant is the current payee of a promissory note secured by a Deed
of Trust upon a parcel of real property with the address of 414 Trimble Road, Joppa,
MD 21085 and more particularly described in the Deed of Trust dated August 13, 2003
and recorded at Book 4926 at Page 0192, among the land records of the County of
Harford, Maryland:

S&B# 19-279981
Case 19-11035 Doc13 Filed 02/11/19 Page2of5

Being the same lot of ground which by Deed dated July 31, 1963, and
recorded among the Land Records of Harford County in liber 625, folio 314
was granted and conveyed by Straw Holding Corporation, a body corporate of
the State of Maryland, to the within named Grantor.

Being the same lot of ground by which deed dated February 12, 1990

recorded among the Land Records of Harford County, Maryland in Liber

1610, folio 633 was granted and conveyed by Ronald L. Smith and Wilda K.

Smith to the within named Grantor.

Being one of the Lots of ground which by Indenture of Lease dated April 26,

1963, and recorded among the Land Records of Harford County in Liber

GMG No. 617, folio 265, was demised and leased by Panitz & Co., Inc. to the

Straw Holding Corporation for the renewable term of ninety years at and

under the annual ground rent of One Hundred Twenty Dollars (120.00)

payable in equal half-yearly installments on the first days of May and

November, in each and every year.

Thereon being known as 414 Trimble Road, Joppa, MD 21085.

Copies of the Note and Deed of Trust are attached hereto, marked as exhibits A
& B and made a part hereof by reference.

4, This Movant is informed and believes, and based upon such information
and belief, alleges that title to the subject Property is currently vested in the name of the
Debtor(s).

5. The Debtor intends to surrender the subject property according to the
Statement of intent filed with this Court on January 25, 2019.

6. As of January 29, 2019, the estimated outstanding obligations are:

 

 

 

 

 

 

 

 

 

 

Unpaid Principal Balance $ 98,801.20
Unpaid, Accrued Interest $ 1,653.17
Uncollected Late Charges $ 0.00
Mortgage Insurance Premiums $ 0.00
Taxes and Insurance Payments on behalf of Debtors $ 0.00
Other Costs $ 468.34
Less: Partial Payments ($ 125.01)
Minimum Outstanding Obligations $ 100,797.70

 

 

S&B# 19-279981
Case 19-11035 Doc13 Filed 02/11/19 Page 3of5

7. The Debtors are in default with regard to payments which have become
due under the terms of the aforementioned note and Deed of Trust.

As of January 29, 2019, the Debtor is due for:

 

 

 

 

 

 

 

 

 

 

Number of From To Monthly Total Missed
Missed Payment Payments
Payments Amount
2 December 1, 2018 January 1, 2019 $1,119.92 $2,239.84
Atty Fees and Costs: $931.00
Less partial payments (suspense balance): ($125.01)

 

Total Payments: _ $3,045.83

eee

8. The Movant has elected to initiate foreclosure proceedings on the
Property with respect to the subject Deed of Trust, but is prevented by the Automatic
Stay from going forward with these proceedings.

9, This Movant is informed and believes, and based upon such information
and belief, alleges that absent this Court's Order allowing this Movant to proceed with
the pending foreclosure, Movant's security will be significantly jeopardized and/or
destroyed.

10. GEORGE W. LIEBMANN, has been appointed by this Court as the
Chapter 7 Trustee in this instant Bankruptcy proceeding.

41. This Movant is informed and believes and, based upon such information
and belief, alleges that the Debtor has little or no equity in the property as there isa
second Deed of Trust.

WHEREFORE, Movant prays for an order granting relief from Automatic Stay,

and for such other relief as the Court deem proper.

S&B# 19-279981
Case 19-11035 Doc13 Filed 02/11/19 Page4of5

Dated: February 11, 2019

S&B# 19-279981

SHAPIRO & BROWN, LLP
Attorneys for Movant

By: /s/ Renee Dyson

William M. Savage, Esquire
Federal |.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal |.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal |.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal !.D. Bar No. 22531
Renee Dyson, Esquire

Federal |.D. Bar No. 15955
Malcolm B. Savage, Ill, Esquire
Federal |.D. Bar No. 20300
Nicole Lipinski, Esquire

Federal 1.D. Bar No. 19283
LAW OFFICES OF

SHAPIRO & BROWN, LLP
10021 Balls Ford Road, Suite 200
Manassas, Virginia 20109
(703) 449-5800

ECF@Logs.com
Case 19-11035 Doc13 Filed 02/11/19 Page5of5

Certificate of Service

| hereby certify that on the 11th day of February, 2019, the following person(s) were served a
copy of the foregoing Motion for Order for Relief from Automatic Stay in the manner described
below:

Via CM/ECF Electronic Notice:

Edward C. Christman, Jr.

Christman & Fascetta, LLC Debtor's Attorney
810 Gleneagles Court

Suite 301

Towson, MD 21286

GEORGE W. LIEBMANN

LIEBMANN & SHIVELY, P.A. Trustee
8 W. HAMILTON STREET

BALTIMORE, MD 21201

Via First Class Mail, Postage Prepaid:

Ronald L Smith Debtor
414 Trimble Road
Joppa, MD 21085
Eleanor D Smith Debtor
414 Trimble Road

Joppa, MD 21085

/s/ Renee Dyson

William M. Savage, Esquire
Kristine D. Brown, Esquire
Thomas J. Gartner, Esquire
Gregory N. Britto, Esquire
Renee Dyson, Esquire
Malcolm B. Savage, Ill, Esquire
Nicole Lipinski, Esquire

S&B# 19-279981
